      Case: 3:18-cv-00956-jdp Document #: 2 Filed: 11/20/18 Page 1 of 5



                IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF WISCONSIN

UNITED STATES OF AMERICA,

                   Petitioner,

                    v.                 Civil Action No.18-cv-956

JEFFREY P. HEIST,

                    Respondent.


                               DECLARATION

Cheryl Mann declares:

     1.    I am a duly commissioned Revenue Officer employed in

Small Business/Self-Employed Compliance Area 4, Internal Revenue

Service.

     2.    The name "Cheryl Mann" is a pseudonym.          I use a

pseudonym in my official capacity as an employee of the IRS.

This pseudonym, used for privacy and safety reasons, has been

registered with the IRS, in accordance with IRS procedures

(Internal Revenue Manual 10.5.7, Use of Pseudonyms by IRS

Employees), and all IRS procedures governing the use of

pseudonyms.   The use of pseudonyms by IRS employees is

authorized by Section 3706 of the IRS Restructuring and Reform

Act of 1998 ("RRA") (Pub.L. 105-206, Title III, § 3706, July 22,

1998, 112 Stat. 778). See, also, Springer v. IRS, 1997 WL

73252680, A.F.T.R.2d 97-6710, 97-2 U.S.T.C. i 50,790 (E.D.Cal.

1997); United States v. Pound, 2010 WL 2803918, 2010-1 U.S.T.C.




                                                                   Exhibit 1
      Case: 3:18-cv-00956-jdp Document #: 2 Filed: 11/20/18 Page 2 of 5



ll s0,470   (E.   D.okla.   2010)   .


     3.     In my capacity as a         Revenue   Officer, I    am conducting

an investigation into the tax liabilj-ty            of Jeffrey P. Heist for
the folfowing year: 2011, 2012, 2OL3, 2014, and                2015.

     4.     In furtherance of the above investigation and in
accordance with sectioo '1602 of Title 26, U.S.C., I issued on
June 19, 2018, an Internal Revenue Service summons to Jeffrey                   P.

Heist, to give testimony and to produce for examination books,
papers, records, or other data as described in said                sunrmons.

The sunmons is attached to the petition as Exhibit 2.
     5.     In accordance with section 7603 of Tit)-e 26, U.S.C.,
on June 20, 2018, I served an attested copy of the Internaf
Revenue Service summons descrj-bed            in paragraph 3 above on the
respondent, Jeffrey P. Heist, by personal delivery as evidenced
in the certificate of service on the reverse side of the
summons. The summons required him to appear before me on July
9, 20\8.
     6.     On    JuIy 9, 2018, the respondent, Jeffrey P. Heist, did
not appear in response to the           summons   and did not provide any of
the information required to be produced by the IRS                summons

served on him on June 20, 20L8.




                                        -2-



                                                                        Exhibit 1
            Case: 3:18-cv-00956-jdp Document #: 2 Filed: 11/20/18 Page 3 of 5


       'l   .     on July 18, 20L8, this case hras referred to the Office
of Chief Counsel for IRS.            On   JuIy 24, 2018, the Office of Chief
Counsel sent Jeffrey P. Heist a .l-etter offering Mr. Heist                   a

"l-ast chance" opportunity to comply with the              sunmons by meeting

with   me on August 21 ,        20\8. A copy of that .Ietter is attached
as Exhibit         3

       8.         By letter dated July 30, 20L8, Jeffrey P. Heist sent                     a

.Ietter to the Office of Chief Counsef essentially stating that
he was not required by 1aw to comply wi,th the IRS sumnons.                        A

copy of Mr. Heist's fetter is attached as Exhibit                 4


       9.         On   August 3, 2018, the Office of Chief Counsef sent                a

]etter to Jeffrey P. Heist in response to his fetter dated July
30, 2018 explaining that he was required to cornply with the
summons.          A copy of the letter from the Office of Chief          Counsel-

to Mr. Heist is attached as Exhibit             5

       10. Jeffrey P. Heist subsequently contacted               me and the

last chance meetj-ng was .rescheduled to September l-0,               2018.

       11.        On September 1.0, 2018,   Jeffrey P. Hej-st appeared for
the rescheduled fast chance meeting. I asked Mr. Heist for the
documents required          to be produced by the     Sumrnons   I served     on

him. He brought up the 4th            Amendment and argued       that the
summons         and request for financiaf statement s /document s does not


                                          -3-



                                                                            Exhibit 1
        Case: 3:18-cv-00956-jdp Document #: 2 Filed: 11/20/18 Page 4 of 5



apply to him. I attempted to explain to him that if he would
provide his financial documents, we would request he make his
quarterly    ES   deposits and could consider an installment
agreement. He discussed that the tax .Iaws do not appJ-y to him
because he is a natura.l- citizen and alleged that the laws only
apply to people earning wages or work for the government.                 He

did not provide any of the documents fisted j-n the            summons, give

the testlmony ca1led for in the        summons,   or otherwise comply
with the    summons.

       12- The books, papers, records, or other data sought               by

the   summons   are not a]-ready in the possession of the Interna.]
Revenue Service.

       13. A11 administrative steps requ.ired by the Internal-
Revenue Code      for issuance of a   summons   have been taken.
       14. As of the date that the          summons was   issued and served,
and as of the day I signed thls declaration, no recommendation
for crj,minal- prosecution of Jeffrey P. Hei-st has been made by
the IRS to the United States Department of Justice.              In
addition, no Department of Justice referraf, as described in                   26

U.S.C. 57602(d) , is in effect with respect to Jeffrey P. Heist.
      15. It is necessary to obtain the testimony and to                examine

the books, papers, records or other data sought by the                summons



                                      -4-



                                                                        Exhibit 1
         Case: 3:18-cv-00956-jdp Document #: 2 Filed: 11/20/18 Page 5 of 5



in order to properfy investigate the Federaf tax liability                   of
Jeffrey P. Heist for the following year: 2Oll , 20012, 2013,
2   014, and 2015.
        I decJ-are under penalty of perjury that the foregoing
true and correct.

        Executed this     /47/a^v       o,     s.         L,n        2018.




                                        Cheryl   Mann
                                        Revenue   Officer




                                                                      Exhibit 1
